DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/21/2020 have been considered but they are not persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10-11, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Perlmutter (US 2002/0123386 A1 – hereinafter Perlmutter) and Yamada et al. (US 2006/0177807 A1 – hereinafter Yamada).
Regarding claim 1, Perlmutter discloses an information processing method, comprising: generating vibration information indicating an impact of a type of a detected user motion ([071]; Fig. 6 – generating vibration information indicating an impact of a user hitting a ball with a club); generating a plurality of waveform images based on the vibration information ([0071]; Fig. 6 – generating the waveform for displaying in the readout 605); displaying at least one vibration waveform image of the plurality of vibration waveform images on a display screen ([0071]; Fig. 6 – displaying in the readout 605); and analyzing a result based on the vibration information ([0015]; [0057] – analyzing impact locations based on the vibration information); and outputting the result based on the analysis, wherein the outputting of the result corresponds to at least one of displaying at least one image on a display screen or outputting an audio from a speaker ([0068]; Fig. 6 – displaying the location data).
Perlmutter does not disclose determining at least one of a type of a swing of the detected user motion or a quality of the swing of the detected user motion, wherein the quality of the swing is determined based on an amount of deviation of an impact position of the impact from a sweet spot; generating at least one message based on the amount of deviation of the impact position of the impact from the sweet spot; and displaying the at least one message on the display screen.
Yamada discloses determining at least one of a type of a swing of a detected user motion or a quality of the swing of the detected user motion, wherein the quality of the swing is determined based on an amount of deviation of an impact position of the impact from a sweet spot ([0071]; [0073] – determining deviation between a sweet spot and toe/heel direction of the actual hitting point at the time of impact); generating at least one message based on the amount of deviation of the impact position of the impact from the sweet spot (Fig. 6; [0071] – generating a message based on the deviation as shown in Fig. 6); and displaying the at least one message on the display screen (Fig. 6; [0071] – displaying the message as shown in Fig. 6).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yamada into the method taught by Perlmutter to help users improve their hitting skill.
([0071] – accelerometers and gyroscope sensor).
	Regarding claim 4, Perlmutter also discloses the result is displayed as a message on the display screen (Fig. 6).
Regarding claim 6, Perlmutter also discloses displaying impact position information of the impact on the display screen ([0073]).
	Regarding claim 7, Perlmutter also discloses impact position information of the impact is outputted as the audio from the speaker ([0073]).
	Claim 10 is rejected for the same reason as discussed in claim 1 above in view of Perlmutter also disclosing a speaker ([0073] – for audio output).
	Claim 11 is rejected for the same reason as discussed in claim 2 above.
	Claim 14 is rejected for the same reason as discussed in claim 1 above. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perlmutter and Yamada as applied to claims 1-2, 4, 6-7, 10-11, and 14 above, and further in view of Inoue (US 2008/0211833 A1 – hereinafter Inoue).
	Regarding claim 3, see the teachings of Perlmutter and Yamada as discussed in claim 1 above. However, Perlmutter and Yamada do not disclose the result is displayed in one of a wipe-in manner or a wipe-out manner on the display screen.
	Inoue discloses information is displayed in one of a wipe-in manner or a wipe-out manner on the display screen ([0205]; Figs. 20-21).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Inoue into the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perlmutter and Yamada as applied to claims 1-2, 4, 6-7, 10-11, and 14 above, and further in view of Bozarth et al. (US 8,447,070 B1 – hereinafter Bozarth).
	Regarding claim 8, see the teachings of Perlmutter and Yamada as discussed in claim 1 above. However, Perlmutter and Yamada do not disclose displaying a user icon on the display screen.
	Bozarth discloses displaying a user icon on a display screen (Fig. 12; column 18, lines 48-58).
	One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Bozarth into the method taught by Perlmutter and Yamada in order to represent a user in a social network.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Perlmutter and Yamada as applied to claims 1-2, 4, 6-7, 10-11, and 14 above, and further in view of Bentley et al. (US 2013/0271602 A1 – hereinafter Bentley).
	Regarding claim 12, see the teachings of Perlmutter and Yamada as discussed in claim 10 above. However, Perlmutter and Yamada do not disclose the information processing apparatus is a smartphone.
	Bentley discloses an information processing apparatus is a smartphone, which receives and analyze motion capture data ([0090]-[0092]).
	One of ordinary skill in the art at the time the invention was made would have been motivated to incorporate the teachings of Perlmutter and Yamada to receive and 
	Regarding claim 13, Bentley also discloses the circuity is further configured to execute a software application of the smartphone ([0017]; [0071]; [0090]-[0092] – executing an app).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG Q DANG/Primary Examiner, Art Unit 2484